         Case 1:19-cv-00299-RPM Document 45 Filed 03/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 MARSHALL CALLAHAN                                                                     PLAINTIFF

 VERSUS                                                   CIVIL ACTION NO. 1:19CV299-RPM

 JOSHUA CSASZAR et al                                                              DEFENDANTS


                            MEMORANDUM OPINION & ORDER

       Plaintiff Marshall Callahan, proceeding pro se and in forma pauperis, filed a 42 U.S.C. §

1983 prisoner civil rights complaint alleging constitutional violations arising from his

incarceration at the South Mississippi Correctional Institution. The Court conducted a screening

hearing on January 29, 2020. Doc. [40-1].

       In his complaint, Plaintiff alleges that on December 24, 2018, during “pill call”, he and

Defendant Captain Sheniece Evans had a verbal altercation. At the time of the incident, Plaintiff

was waiting to receive his diabetes medication, but Evans told him to go back to his housing

unit. Plaintiff refused to return to the housing unit without first receiving his medication.

According to Plaintiff, Evans instructed some “organization members” to take care of Plaintiff;

and if they did not, she would send the K-9 unit to “repo” the gang members’ contraband. Gang

members under Evans’ “administration” then viciously and repeatedly beat Plaintiff while Evans

watched. Defendant Shaquill Crosby, a corrections officer, allegedly witnessed the attack but

did nothing to prevent or stop it.

       As a result of the attack, Plaintiff alleges he sustained numerous cuts and bruises, as well

as busted blood vessels in his eyes. His eyes were swollen shut. One of the assailants stabbed

him in the shoulder. He continues to have vision problems in his right eye, as well as back and

neck problems. He alleges he was denied medical treatment for three or four days after the
         Case 1:19-cv-00299-RPM Document 45 Filed 03/23/21 Page 2 of 3




incident, because Defendant Evans advised medical staff not to see him. Defendant Crosby also

failed to provide Plaintiff with medical attention despite Plaintiff’s requests. Plaintiff alleges

Defendant Joshua Csaszar is implicated as a defendant because he employs the other defendants

and is responsible for the overall care of all MDOC offenders.

       Defendants filed a motion for summary judgment on August 28, 2020. Doc. [40].

Defendants argue that all of Plaintiff’s claims should be dismissed because he failed to fully

exhaust administrative remedies prior to filing his lawsuit. Defendants also seek dismissal of

any official capacity claims on grounds of sovereign immunity. Finally, Defendant Csaszar

asserts he is entitled to qualified immunity and that he is not subject to supervisory liability for

the actions of his subordinates. Plaintiff has not filed a response in opposition to the motion for

summary judgment.

       On February 24, 2021, the Court entered an order directing Plaintiff to file a response to

Defendants’ motion for summary judgment limited to the exhaustion issue. Doc. [43]. The

order was returned in the mail “undeliverable”. Doc. [44]. A previous “Text Only Order”

mailed to Plaintiff on August 24, 2020, also had been returned to the Court as “undeliverable”.

Doc. [42]. On August 19, 2020, an order reassigning the case was returned “undeliverable” as

well. Doc. [38]. Plaintiff has been advised on several occasions that it is his responsibility to

maintain a current address with the Court. See Doc. [3] [5] [8] [10] [12]. In each of these orders,

Plaintiff was cautioned that failure to advise the Court of a change of address may result in

dismissal of his case. Likewise, at the screening hearing conducted on January 29, 2020, the

Court again advised Plaintiff of his obligation to maintain a current address with the Court. Doc.

[40-1] at 9. Based on a review of the docket, it is apparent that, contrary to the Court’s

instructions, Plaintiff has failed to maintain a current address of record with the Court since at



                                                  2
         Case 1:19-cv-00299-RPM Document 45 Filed 03/23/21 Page 3 of 3




least August 19, 2020. Nor has he communicated with the Court in any other manner since May

29, 2020, when Plaintiff filed a notice of service of interrogatories. Doc. [34]. The Court finds

Plaintiff’s complaint should be dismissed without prejudice for failure to comply with the

Court’s orders and for failure to prosecute his claims.

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff’s 42 U.S.C. § 1983

complaint is dismissed without prejudice.

       SO ORDERED AND ADJUDGED, this the 23rd day of March 2021.




                                                      /s/ Robert P. Myers, Jr.
                                                      ROBERT P. MYERS, JR.
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
